Citation Nr: 1824437	
Decision Date: 04/24/18    Archive Date: 05/03/18

DOCKET NO.  14-22 015	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for coronary artery disease, claimed as heart condition.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel





INTRODUCTION

The Veteran, who is the appellant in this case, served on active duty from December 1964 to December 1966.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a March 2013 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.


FINDING OF FACT

The Veteran's coronary artery disease, claimed as a heart condition, did not manifest to a compensable degree within the applicable presumptive period; continuity of symptomatology is not established; and the disability is not otherwise etiologically related to an in-service injury, event, or disease.


CONCLUSION OF LAW

The criteria to establish service connection for a coronary artery disease, claimed as heart condition, have not been met.  38 U.S.C. §§ 1101, 1110, 1112, 1113, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence in the record; not every item of evidence has the same probative value.  

When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102 (2017).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Service Connection for a Heart Condition

The Veteran contends that he developed a heart condition while in service that has continued since then.  In April 2013 correspondence, the Veteran stated that he was qualified for service upon entrance and did not experience any heart-related symptoms until approximately 1965 when he developed chest pain during a training exercise.  He said that he injured his chest when he tripped and landed "with [his] chest on top of [his] AR-15 rifle."  He said that the impact caused him to lose his breath temporarily, but that he was able to stand to his feet and "continued walking to the end of the training session."  The Veteran also stated that by mid-June 1965 he started to experience "some chest pains which [he] never felt before in [his] training period."  The Veteran believes that his in-service treatment and diagnosis for a cardiac murmur is related to his current diagnosis for coronary artery disease.  He further believes that the strong impact of his rifle to his chest during service, learning that two fellow soldiers died from an explosion in the bunker next to him during a hand grenade training exercise, exposure during hazardous gas tests, and rigorous training activities during the first seven months of service link his in-service heart condition to his current diagnosis for coronary artery disease.  Based on the foregoing, he asserts it is "clearly evident that [his] disability was caused by events and experiences in service."  The Veteran said that he did not claim any disability benefits when he was discharged from service because even though he "always felt discomfort," he thought he "could control [this] condition with aspirins and was able to work."

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C. § 1110 (2012); 38 C.F.R. § 3.303(a) (2017).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrence of symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case-by-case basis, whether a veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board"). 

The Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997.  In Jefferson v. Principi, 271 F.3d 1072 (Fed. Cir. 2001), the United States Court of Appeals for the Federal Circuit (Federal Circuit), citing its decision in Madden, recognized that the Board has an inherent fact-finding ability.  Id. at 1076.  The United States Court of Appeals for Veterans Claims (Court) has declared that in adjudicating a claim, the Board has the responsibility to weigh and assess the evidence.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000). 

As a finder of fact, when considering whether lay evidence is satisfactory, the Board may also properly consider internal inconsistency of the statements, facial plausibility, consistency with other evidence submitted on behalf of the Veteran, and the Veteran's demeanor when testifying at a hearing.  See Dalton v. Nicholson, 21 Vet. App. 23, 38 (2007). 

Service treatment records show that the Veteran did not have any documented heart-related abnormalities upon entrance examination.  In August 1965, the Veteran was treated for complaints of intermittent chest pain in the left precordium for the past year-and-a-half associated with nervousness and palpitations at times.  The treating physician noted there was also some exertional dyspnea noted during that period of time.  The Veteran further endorsed occasional slight chest pain with heavy exertion.  The report indicated that the Veteran was evaluated at this time because of a systolic murmur.  The report documented a past medical history that was "essentially negative for an etiology of this murmur."  The physician stated, "It is felt that this murmur represents aortic stenosis either on a congenital or rheumatic basis."  The Veteran was then put on a P-3 profile with limitations of duties that included the omission of heavy and continued exertional activity as well as no overseas duty.  The September 1966 separation examination noted a P-3 profile for a heart condition, but found there was "no evidence of organic heart disease in this [patient]."  The attached November 1966 cardiac consultation report indicated that the Veteran was diagnosed with a systolic ejection murmur.  The report noted that the Veteran was "well known to the Cardiac Clinic, and [had] been seen [there] at regular intervals throughout the past seventeen months."  The report further documented that three examiners, on different occasions, found that the murmur was functional, "and therefore without any clinical significance."  The November 1966 cardiac consultation report continued to find a cardiac murmur that was functional in nature and no evidence of organic heart disease.  There are no service treatment records that show the Veteran was treated for any psychiatric or other heart-related symptoms associated with him learning about the deaths of two fellow soldiers.  The Veteran did not have any foreign service.

The initial question for the Board is whether the Veteran has a chronic disease that manifested to a compensable degree in service or within the applicable presumptive period, or whether continuity of symptomatology has existed since service.

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases, including coronary artery disease, to a degree of 10 percent within one year from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service even though there is no evidence of such disease during the period of service.  38 U.S.C. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  While the disease need not be diagnosed within the presumptive period, it must be shown-by acceptable lay or medical evidence-that there were characteristic manifestations of the disease to the required degree during that time.

Coronary artery disease is a "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are applicable to the service connection claim for coronary artery disease.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  With a chronic disease shown as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service-connected, unless clearly attributable to intercurrent causes.  For the showing of a chronic disease in service, there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. § 3.303(b).

The Board concludes that, while the Veteran has current coronary artery disease, which is a chronic disease under 38 C.F.R. § 3.309(a), it did not manifest to a compensable degree in service or within a presumptive period, and continuity of symptomatology is not established.  38 U.S.C. §§ 1101(3), 1112, 1113; Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013); 38 C.F.R. §§ 3.303(b), 3.307, 3.309(a). 

Additionally, 38 C.F.R. § 3.303(b) explains that presumptive service connection does not mean "any abnormality of heart action or heart sounds . . . in service will permit service connection of . . . disease of the heart."  Rather, to show a "chronic disease in service there is a required combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word 'Chronic.'"

The Veteran's coronary artery disease is a current disorder that is eligible for service connection.  By contrast, his in-service diagnosis for a heart murmur, in and of itself, is a symptom or finding and not a disease entity for purposes of compensation benefits.  Furthermore, a necessary element for establishing entitlement to service connection is the existence of a current disability; it is the cornerstone of a claim for VA disability compensation.  For VA purposes, a current disability exists when a claimant has a disability at the time a claim is filed or at some point during the pendency of that claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  At no time during the appellate period has the Veteran been diagnosed with a heart murmur.  Private treatment records from May 2008 to May 2012 repeatedly show that the Veteran's heart symptoms were negative for any indication of a heart murmur.  As such, service connection for a heart murmur cannot be established.

The record does not show manifestation of coronary artery disease in service.  Private treatment records show the Veteran was not diagnosed with coronary artery disease until May 2012, 46 years after his separation from service and over four decades outside of the applicable presumptive period.  Private treatment records from as early as May 2008 indicate initial treatment for chest pains after the Veteran experienced a transient ischemic attack.  These earliest records make note of the Veteran's medical history for Type 2 diabetes and elevated blood pressure without a diagnosis of hypertension but do not mention any history of a murmur.

While the Veteran is competent to report having experienced heart symptoms during service, he is not competent to determine that the same symptoms that occurred during service were manifestations of his currently diagnosed coronary artery disease.  The issue is medically complex, as it requires specialized medical education, knowledge of the interaction between multiple organ systems in the body, and the ability to interpret complicated diagnostic medical testing.  Jandreau, 492 F.3d at 1377 n.4.  The Veteran has not established that he possesses such medical expertise or training; thus his lay evidence is competent only to establish that he experienced symptoms.

The competent medical evidence establishes that the Veteran's currently diagnosed heart symptoms are medically unrelated to the functional cardiac murmur that was diagnosed during service.  The February 2013 VA examiner determined that the Veteran's coronary artery disease was less likely as not related to service.  The VA examiner noted that the Veteran was diagnosed with a systolic ejection murmur and last evaluated by a cardiologist during his active military service in November 1966.  The VA examiner pointed out that the in-service cardiologist referred that the Veteran's cardiac murmur was functional in nature with no evidence of organic heart disease.  The VA examiner also noted that no further treatment was given for this condition after November 1966.  The examiner reported that there is a gap in follow up evaluations with a cardiologist until 2008 when the Veteran was initially evaluated and later diagnosed in 2012 with his current heart condition: coronary artery disease.  Based on this competent, probative evidence, the Board finds that the Veteran did not experience chronic symptoms of coronary artery disease during service.  38 C.F.R. § 3.303(b).  

As explained in 38 C.F.R. § 3.303(b), continuity of symptoms is required only where the condition noted during service (or in the presumptive period) is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  Id.  The record does not contain sufficient observation to establish chronicity from 1966 to 2008.  The only evidence of chronicity is the Veteran's lay reports.  In his June 2014 substantive appeal, he stated that he did not file a claim for his heart condition after separation from service because he was able to work, but had since become disabled and in need of assistance.  "I always felt discomfort [but] could control my condition with aspirins and was able to work."  The absence of contemporaneous medical evidence alone does not render the Veteran's reports incredible.  Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006).  However, as found above, the Veteran is not competent to state that the discomfort he experienced was symptoms of coronary artery disease, and there is no competent evidence of coronary artery disease symptoms before 2008.  For these reasons, the Board finds that the weight of the evidence is against a finding of continuity of symptomatology after service.  38 C.F.R. § 3.303(b).

Coronary artery disease was not shown within one year of discharge and the presumptions under 38 U.S.C. § 1112 and 38 C.F.R. § 3.309 do not apply.  As such, the criteria for presumptive service connection have not been met.

Nonetheless, service connection for coronary artery disease may still be granted on a direct basis; however, the preponderance of the evidence is against finding that a medical nexus exists between the Veteran's coronary artery disease and an in-service injury, event or disease.  38 U.S.C. §§ 1110; 38 C.F.R. § 3.303(a), (d); Holton v. Shinseki, 557 F.3d 1363, 1366 (Fed. Cir. 2009).

The February 2013 VA examiner opined that the Veteran's coronary artery disease is less likely as not related to an in-service injury, event, or disease, including the heart murmur diagnosed during service.  The examiner reasoned that there is no medical evidence that links a functional cardiac murmur with coronary artery disease.  The Board finds this medical opinion highly probative because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).

In an April 2018 appellate brief, the Veteran's representative appears to argue that the medical opinion is inadequate, but it is clear that this paragraph is a copy and paste error from another Veteran's claim, because it describes left ankle disability and claims for Agent Orange exposure in Vietnam; neither of which are relevant to the Veteran.  Thus, the Board finds no such contention is raised.

The Board does not doubt that the Veteran is sincere in his belief that he has a heart disability that is related to service.  However, the Veteran is not competent to provide evidence of an etiological nexus between the current coronary artery disease and service, to include the in-service diagnosis for a functional cardiac murmur.  Such etiological evidence is only competent to the extent that it relies on observable symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  In this case, the Veteran is competent to report that he experienced chest pain symptoms, but he is not competent to state that those symptoms are related to a specific diagnosis, or to state that such a diagnosis is related to an in-service injury, event, or disease, to include a chest injury from falling on his rifle, in-service exposure to toxic gas, or the deaths of fellow soldiers.  Davidson, 581 F.3d 1313; Barr, 21 Vet. App. at 303.  This issue is also medically complex, as it requires specialized medical education, knowledge of the interaction between multiple organ systems in the body and the ability to interpret complicated diagnostic medical testing.  Jandreau, 492 F.3d at 1377 n.4.  Additionally, the symptoms of chest pain can overlap with other disorders.  To differentiate pain attributable to the heart murmur from pain due to other heart disorders or etiologies requires knowledge of multiple other disorders that also cause symptoms of chest pain and shortness of breath, as well as knowledge of all possible etiologies of coronary artery disease.  Here, the Veteran has not shown to have such knowledge, training, or experience to differentiate such symptoms or as to all possible etiologies of coronary artery disease.  Moreover, coronary artery disease is diagnosed primarily on clinical findings such as specialized testing, which the Veteran is not competent to conduct or interpret.  Consequently, the Board gives more probative weight to the competent medical evidence.

After a full review of the record, the weight of the evidence demonstrates that coronary artery disease did not have onset in service, was not manifest to a compensable degree within one year of separation from service, and is not otherwise related to service for the reasons discussed above.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C. § 5107(b); 38 C.F.R. § 3.102.


ORDER

Service connection for a heart condition, diagnosed as coronary artery disease, is denied.



____________________________________________
LAURA E. COLLINS
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


